Citation Nr: 1618813	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  04-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability to include spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty service from June 1967 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Augusta, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has now been transferred to the Detroit, Michigan RO.

The issue on the appeal in this case was denied by the Board in a March 2006 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a September 2008 Memorandum Decision vacating the March 2006 denial and remanding the issue to the Board.  

In May 2010 and April 2015, the Board remanded the appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional medical opinion is needed to comply with the April 2015 Remand.  It instructed the examiner to provide medical opinions on whether each lumbar spine diagnosis both clearly and unmistakably existed prior to service and did not increase in severity during service.  For any diagnosis not preexisting service, the examiner was to express a standard medical opinion in terms of at least as likely as not (i.e. 50 percent or greater probability).

The Board finds the June 2015 VA medical opinion to be inadequate.  The June 2015 VA examiner did not follow the Remand instructions in employing the clear and unmistakable standard for preexisting disabilities and aggravation.  For example, she characterized spina bifida as a developmental abnormality.  While it is reasonable to infer that the disorder clearly and unmistakably preexisted service by the characterization given, she did not provide an adequate medical opinion as to whether it was aggravated in service under the appropriate "clear and unmistakable" standard.  38 C.F.R. § 3.304.  Also concerning the spondylolysis diagnosis, her comments are uncertain and need clarification.  
  
Accordingly, the case is REMANDED for the following action:

1.  Contact a different VA medical examiner for a VA lumbar spine medical opinion.  The examiner must review a complete copy of the electronic claims folder and indicate receipt and review in the examination report.  

The examiner is asked to express the following medical opinions for each established lumbar spine disability of spina bifida occulta, degenerative arthritis and spondylolysis: 

(a) Did the disability clearly and unmistakably exist prior to the Veteran's active service?

(b) If so (pre-existing disability found), is there clear and unmistakable evidence that the preexisting low back disability did not increase in severity during service beyond its natural progress?

(c) If not (disability did not clearly and unmistakably preexist service) is it least as likely as not (50 percent or greater probability) that the disability had its onset during service, or in the case of arthritis, within the first post separation year?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The examiner must provide a rationale for all opinions.   The rationale should reflect a discussion of the Veteran's medical history and reference any pertinent clinical studies that have informed the examiner's opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. 
In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

(If the examiner indicates that another clinical evaluation is necessary, this must be scheduled).  

2. After completing all development required above, re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




